—In an action to recover damages for personal injuries, the plaintiff appeals, on the ground of inadequacy, from so much of a judgment of the Supreme Court, Nassau County (Franco, J.), dated November 20, 2001, as, upon a jury verdict finding the defendant 100% at fault in the happening of the accident, is in favor of the plaintiff and against the defendant in the principal sum of $50,000.
Ordered that the judgment is affirmed, with costs.
The parties entered into a preverdict, high-low agreement with parameters of $40,000 to $750,000. Since the jury verdict fell within those parameters, the plaintiff’s present challenge to the judgment cannot be sustained (cf. Gold v United Health Servs. Hosps., 95 NY2d 683, 688 [2001]; Ogu v Faulkner, 265 AD2d 469 [1999]; Baca v HRH Constr. Corp., 200 AD2d 538 [1994]). In light of our determination we do not reach the plaintiff’s remaining contention. Florio, J.P., H. Miller, Adams and Rivera, JJ., concur.